 
Exhibit 10.1
 
 
MEMBERSHIP UNIT PURCHASE AGREEMENT
 
This Membership Unit Purchase Agreement ("Agreement"), is made and entered into
as of the 21st day of September 2009 by and among Universal Holdings, Inc., a
corporation organized under the laws of the State of Nevada (“Universal”); Lanny
M. Roof and Judith Lee (the “Universal Principal Stockholders”); and Michael
Hlavsa (“Hlavsa” or the “Coronado Unitholder”). Universal, the Universal
Principal Stockholders and Hlavsa are hereinafter sometimes individually
referred to as a “Party” and collectively referred to as the “Parties.”
 
RECITALS:
 

A. 
Universal desires to purchase from Hlavsa all of the shares of capital stock of
Coronado Acquisitions, LLC, a Nevada limited liability company, (“Coronado”)
that are owned of record and beneficially by Hlavsa.
    B.   
Hlavsa is the record and beneficial owner of 21,000 membership units of Coronado
(the “Subject Units”), representing 100% of the issued and outstanding
membership units of Coronado (the “Coronado Outstanding Units”).
    C.    Hlavsa is willing to sell the Subject Units to Universal, all upon the
terms and subject to the conditions hereinafter set forth.     D.   
The board of directors of Universal, the Universal Principal Stockholders and
Hlavsa each deem it to be in the best interests of Universal and Hlavsa to
consummate the sale and purchase of the Subject Units, as a result of which
Universal shall acquire 100% of all of the issued and outstanding Coronado
Outstanding Units and Hlavsa shall receive the Purchase Price (as hereinafter
defined).
    E.   
On May 31, 2009, Coronado issued a Non-Interest Bearing Promissory Note in the
principal amount of $3,250,000 (the “Coronado Note”) to Matthew Jennings as
agent for Capital Asset Lending, Inc., a California corporation, Westmoore
Lending, LLC, a California limited liability company, Westmoore Lending
Opportunities, LLC, a California limited liability company with an address at
c/o Matthew Jennings, 1353 Old Temescal Road, Suite 108, Corona, California
92881 (the “Coronado Noteholders”).  Pursuant to the Coronado Note, Coronado may
satisfy the principal amount of the Coronado Note by issuing shares of a
publicly listed company at the conversion price of $1.55 per share.
    D. In connection with this Agreement, Universal shall issue 2,100,000 shares
of its Common Stock to the Coronado Noteholders in complete and full
satisfaction of the Coronado Note.

 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
repre­sentations and warranties contained in this Agreement, the parties hereto
agree as follows:


DEFINITIONS
 
 As used in this Agreement, the following terms shall have the meanings set
forth below:
 
“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties, the
Share Exchange and/or the Parties.
 
 “Affiliate” means any one or more Person controlling, controlled by or under
common control with any other Person or their affiliate.
 
 
1

--------------------------------------------------------------------------------

 
 
“Business Day” shall mean any day, excluding Saturday, Sunday and any other day
on which national banks located in New York, New York shall be closed for
business.
 
“Closing Date” shall mean the date upon which the purchase and sale of the
Subject Units shall be consummated.

“Common Stock” shall mean the shares of common stock of Universal Holdings,
Inc., par value $0.0001 per share.

“Coronado” shall have the meaning ascribed to it in the Recitals.

“Coronado Note” shall have the meaning ascribed to it in the Recitals.

“Coronado Noteholders” shall have the meaning ascribed to it in the Recitals.

“Coronado Outstanding Units” means the 21,000 membership units that are issued
and outstanding as at the date of this Agreement and as at the Closing Date.
 
“Dollar” and “$” means lawful money of the United States of America.
 
 “Exchange Act” means the Securities Exchange Act of 1934.
 
 “Financial Statements” shall have the meaning as is defined in Section 2.4 of
this Agreement.
 
“GAAP” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor Institutes
concerning the treatment of any accounting matter.
 
“Hlavsa” shall have the meaning ascribed to it in the preamble.

“Knowledge” means the knowledge after reasonable inquiry.
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset.
 
“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a consolidated whole.
 
“National Securities Exchange” means the collective reference to the New York
Stock Exchange, the NYSE Alternext Exchange, the Nasdaq Stock Exchange, the
FINRA OTC Bulletin Board or any other recognized national securities exchange in
the United States.
 
“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.

“Purchase Price” shall mean Thirty Two Thousand Five Hundred United States
Dollars (U.S. $32,500).
 
 
2

--------------------------------------------------------------------------------

 
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933.
 
“Universal Common Stock” shall mean the 100,000,000 shares of common stock of
Universal, $0.0001 par value per share, that are authorized for issuance
pursuant to the certificate of incorporation of Universal.
 
“Universal Preferred Stock” means the 10,000,000 shares of preferred stock of
Universal, $0.0001 par value per share, that are authorized for issuance
pursuant to the certificate of incorporation of Universal, and containing such
rights, privileges and designations as the board of directors of Universal may,
from time to time determine.
 
 “Sale of Control”  means the sale or transfer of all or substantially all of
the shares of capital stock or assets of Universal and its consolidated
Subsidiaries, whether through merger, consolidation, asset sale, tender offer or
like combination or consolidation, to any Person who is not an Affiliate of
Universal immediately prior to such Sale of Control.
 
“Subject Units” shall mean an aggregate of 21,000 of the Coronado Outstanding
Units that are owned of record and beneficially by Hlavsa as at the date hereof
and as at the Closing Date.
 
“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
 
 “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:
 

(i)
any income, alternative or add-on minimum tax, gross receipts tax, sales tax,
use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license tax,
withholding tax, payroll tax, employment tax, excise tax, severance tax, stamp
tax, occupation tax, property tax, environmental or windfall profit tax, custom,
duty or other tax, impost, levy, governmental fee or other like assessment or
charge of any kind whatsoever together with any interest or any penalty,
addition to tax or additional amount imposed with respect thereto by any
governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and
    (ii)
any liability for the payment of any amounts of the type described in clause (i)
above as a result of being a member of an affiliated, consolidated, combined or
unitary group for any Taxable period, and
    (iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.

 
“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
“Trading Days” means any day on which the New York Stock Exchange or other
National Securities Exchange on which Universal Common Stock trades is open for
trading.


SECTION 1. PURCHASE AND SALE OF THE SUBJECT UNITS


1.1     Sale of the Subject Units.
 

(a) 
On the Closing Date and subject to and upon the terms and conditions of this
Agreement, Hlavsa shall sell, assign, transfer and exchange (collectively,
“Transfer”) to Universal all, and not less than all, of the Subject Units,
consisting of 21,000 of the Coronado Outstanding Units that are owned of record
and beneficially by Hlavsa, and representing 100% of the Coronado Outstanding
Units at the Closing Date.
 
  (b)   On the Closing Date, Hlavsa shall deliver to Universal one or more
membership unit certificates evidencing the Subject Units, duly endorsed in
blank for transfer and with the signature of the record owner appropriately
notarized or guaranteed by a member of the New York Stock Exchange, Inc. or a
national bank (the “Subject Units Certificates”).

 
1.2     Payment of Purchase Price.  Within a reasonable period of time following
the Closing Date, against delivery of the Subject Units Certificates, Universal
shall pay to Hlavsa the $32,500 Purchase Price.  Such Purchase Price shall be
paid by wire transfer of immediately available funds to a bank account
designated by Hlavsa.


1.3     Closing.
 
The closing of the sale and purchase of the Subject Units (the “Closing”) will
take place immediately following the conversion of the Coronado Note to common
stock of Universal under the terms of the Coronado Note, at the offices of
Anslow & Jaclin, LLP, counsel to Coronado, at its office in New Jersey, within
five (5) Business Days following the delivery of satisfaction or waiver of the
conditions precedent set forth in Section 4 or at such other date as Universal
and the Coronado Unitholder shall agree (the “Closing Date”), but in no event
shall the Closing Date occur later than October 31, 2009, unless such date shall
be extended by mutual agreement of Universal and Hlavsa.


 
4

--------------------------------------------------------------------------------

 
 
SECTION 2. REPRESENTATIONS AND WARRANTIES OF HLAVSA.


Hlavsa hereby represents and warrants to Universal as follows:


2.1     Authority and Ownership of Subject Units.
 

(a) 
Hlavsa has approved the execution delivery and performance of this Agreement by
him. Hlavsa individually has the power and authority to enter into this
Agreement and to perform his obligations hereunder.  The execution and delivery
of this Agreement and the consummation of the transaction contemplated hereby
have been and hereby is duly authorized by Hlavsa and is hereby authorized by
Hlavsa.  The execution and performance of this Agreement will not constitute a
material breach of any agreement, indenture, mortgage, license or other
instrument or document to which Hlavsa is a party and will not violate any
judgment, decree, order, writ, rule, statute, or regulation applicable to Hlavsa
or his properties.
      (b)    As at the date of this Agreement and the Closing Date, Hlavsa is
the record and beneficial owner of all, and not less than all, of the Subject
Units. The Subject Units are owned of record and beneficially by Hlavsa free and
clear of all rights, claims, liens and encumbrances, and have not been sold,
pledged, assigned or otherwise transferred except pursuant to this Agreement.

   
2.2     Capitalization.
 
As at the date of this Agreement, and as at the Closing Date, Hlavsa is the
owner of 21,000 Subject Units of Coronado, representing 100% of the Coronado
Outstanding Units.


2.3     Financial Statements, Books and Records.
 

(a) 
Schedule 2.3(a) consists of the audited consolidated financial statements
(balance sheet, income statement, statements of cash flows and shareholder
equity and notes thereto) of Coronado for all applicable periods (the “Coronado
Annual Financial Statements”).
 
(b)
The Coronado Financial Statements fairly represent the financial position of
Coronado as at such dates and the results of their operations for the periods
then ended.  The Financial Statements were prepared in accordance with generally
accepted accounting principles applied on a consistent basis with prior periods
except as otherwise stated therein. The books of account and other financial
records of Coronado are in all respects complete and correct in all material
respects and are maintained in accordance with good business and accounting
practices.
 
(c)
The Coronado Annual Financial Statements were audited in accordance with
generally accepted accounting principles and Regulation S-X, as promulgated
under the Securities Act.
 
(d) In addition to the Coronado Annual Financial Statements, the auditors
engaged pursuant to Section 2.3(c) above shall review, and assist Coronado in
the preparation of, an unaudited consolidated balance sheet and statement of
income of Coronado as may be required for the fiscal quarter ended June 30, 2009
(collectively, the “Additional Financial Statements”).

 
2.4      Access to Records.  The corporate financial records, minute books and
other documents and records of Coronado have been made available to Universal
prior to the Closing hereof.


 
5

--------------------------------------------------------------------------------

 
 
2.5      No Material Adverse Changes.  Except as otherwise described on Schedule
2.5 hereto, since December 31, 2008 there has not been:
 
(a)
any material adverse change in the financial position of Coronado, except
changes arising in the ordinary course of business, which changes will in no
event materially and adversely affect the financial position of Coronado;
 
(b)
any damage, destruction or loss materially affecting the assets, prospective
business, operations or condition (financial or otherwise) of Coronado whether
or not covered by insurance;
 
(c)
any declaration, setting aside or payment of any dividend or distribution with
respect to any redemption or repurchase of the Coronado Outstanding Units;
 
(d)
any sale of an asset (other than in the ordinary course of business) or any
mortgage or pledge by Coronado of any properties or assets, other than as set
forth in Section 2.12 below; or
 
(e)
adoption of any pension, profit sharing, retirement, stock bonus, stock option
or similar plan or arrangement.

 



2.6  Taxes.  Coronado as of December 31, 2008, has filed all material tax,
governmental and/or related forms and reports (or extensions thereof) due or
required to be filed and has (or will have) paid or made adequate provisions for
all taxes or assessments which had become due as of December 31, 2008, and there
are no deficiency notices outstanding.


2.7  Compliance with Laws.  Except as set forth on Schedule 2.8,  Coronado has
complied with all federal, state, county and local laws, ordinances,
regulations, inspections, orders, judgments, injunctions, awards or decrees
applicable to it or its business which, if not complied with, would materially
and adversely affect the business of  Coronado.


2.8      No Breach.  The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will not:
 

(a)
violate any provision of the Articles of Incorporation or By-Laws of  Coronado;
 
(b)
violate, conflict with or result in the breach of any of the terms of, result in
a material modification of, otherwise give any other contracting party the right
to terminate, or constitute (or with notice or lapse of time, or both
constitute) a default under any contract or other agreement to which Coronado is
a party or by or to which it or any of its assets or properties may be bound or
subject;
 
(c)
violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, Coronado
or upon the properties or business of Coronado; or
 
(d) violate any statute, law or regulation of any jurisdiction applicable to the
transactions contemplated herein, which could have a materially adverse effect
on the business or operations of Coronado.

         
2.9     Actions and Proceedings.   Coronado is not a party to any material
pending litigation or, to Hlavsa’s knowledge, any governmental investigation or
proceeding not reflected in the Coronado Financial Statements, and to Hlavsa’s
knowledge, no material litigation, claims, assessments or Non-governmental
proceedings are threatened against Coronado except as set forth on Schedule 2.9
attached hereto and made a part hereof.


 
6

--------------------------------------------------------------------------------

 
 
 
2.10   Agreements.  Schedule 2.10 sets forth any material contract or
arrangement to which Coronado is a party or by or to which it or its assets,
properties or business are bound or subject, whether written or oral.


2.11   Brokers or Finders.  No broker's or finder's fee will be payable by
Coronado in connection with the transactions contemplated by this Agreement nor
will any such fee be incurred as a result of any actions by Hlavsa.


2.12   Real Estate.  Except as set forth on Schedule 2.12, Coronado owns no real
property nor is a party to any leasehold agreement.


2.13    Tangible Assets.  Except as set forth on Schedule 2.13 hereto,  Coronado
has full title and interest in all machinery, equipment, furniture, leasehold
improvements, fixtures, projects, owned or leased by Coronado, any related
capitalized items or other tangible property material to the business of
Coronado (the "Tangible Assets").   Coronado holds all rights, title and
interest in all the Tangible Assets owned by it on the Balance Sheet or acquired
by it after the date on the Balance Sheet free and clear of all liens, pledges,
mortgages, security interests, conditional sales contracts or any other
encumbrances.  All of the Tangible Assets are in good operating condition and
repair and are usable in the ordinary course of business of  Coronado and
conform to all applicable laws, ordinances and government orders, rules and
regulations relating to their construction and operation, except as set forth on
Schedule 2.13 hereto.


2.14   Liabilities.   Coronado did not have any direct or indirect indebtedness,
liability, claim, loss, damage, deficiency, obligation or responsibility, known
or unknown, fixed or unfixed, liquidated or unliquidated, secured or unsecured,
accrued or absolute, contingent or otherwise, including, without limitation, any
liability on account of taxes, any governmental charge or lawsuit (all of the
foregoing collectively defined to as "Liabilities"), which are not fully, fairly
and adequately reflected on the Financial Statements except for a specific
Liabilities set forth in the Unaudited Financial Statements or on Schedule 2.14
attached hereto and made a part hereof.  As of the date of Closing,
Coronado will not have any Liabilities, other than Liabilities fully and
adequately reflected on the Financial Statements except for Liabilities incurred
in the ordinary course of business and as set forth in Schedule 2.14.  There is
no circumstance, condition, event or arrangement which may hereafter give rise
to any Liabilities not in the ordinary course of business.


2.15   Operations of  Coronado.  From December 31, 2008 through the Closing
Date, Coronado has not and will not have:
 

(a)
declared or paid any dividend or declared or made any distribution of any kind
to any unitholder, or made any direct or indirect redemption, retirement,
purchase or other acquisition of any of its units;
 
(b)
except in the ordinary course of business, incurred or assumed any indebtedness
or liability (whether or not currently due and payable);
 
(c)
disposed of any assets of  Coronado except in the ordinary course of business,
except as described in Schedule 2.15;
 
(d)
materially increased the annual level of compensation of any executive employee
of Coronado;
 
(e)
increased, terminated, amended or otherwise modified any plan for the benefit of
employees of Coronado; or
 
(f) issued any equity securities or rights to acquire such equity securities.

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
2.16   Full Disclosure.  No representation or warranty by Hlavsa in this
Agreement or in any document or schedule to be delivered by him pursuant hereto,
and no written statement, certificate or instrument furnished or to be furnished
by Hlavsa pursuant hereto or in connection with the negotiation, execution or
performance of this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state any fact necessary to make any
statement herein or therein not materially misleading or necessary to a complete
and correct presentation of all material aspects of Coronado.


SECTION 3.  REPRESENTATIONS AND WARRANTIES OF UNIVERSAL HOLDINGS, INC. AND THE
UNIVERSAL PRINCIPAL STOCKHOLDERS
 
Universal and the Universal Principal Stockholders each hereby represents and
warrants jointly and severally to Hlavsa, as follows:


3.1     Organization and Good Standing.  Universal is a corporation duly
organized, validly existing and in good standing under the laws of State of
Nevada.  Universal has the corporate power to own its own property and to carry
on its business as now being conducted and is duly qualified to do business in
any jurisdiction where so required except where the failure to so qualify would
have no material negative impact.


3.2     Authority.  The Universal Principal Stockholders have approved the
execution delivery and performance of this Agreement by Universal.  The
Universal Principal Stockholders have the power and authority, and Universal has
the corporate power to enter into this Agreement and to perform its obligations
hereunder, including payment of the Purchase Price.  The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by the Board of Directors and stockholders of
Universal as required by Nevada law.  The execution and performance of this
Agreement will not constitute a material breach of any agreement, indenture,
mortgage, license or other instrument or document to which Universal is a party
and will not violate any judgment, decree, order, writ, rule, statute, or
regulation applicable to Universal or its properties.  The execution and
performance of this Agreement will not violate or conflict with any provision of
the respective Certificate of Incorporation or by-laws of Universal.


3.3     Universal Capitalization.  As of the date of this Agreement, Universal
is authorized to issue (a) 100,000,000 shares of Universal Common Stock, $0.0001
par value per share, and (b) 10,000,000 shares of Universal Preferred Stock,
$0.0001 par value per share. An aggregate of 7,099,000 shares of Universal
Common Stock and no shares of Universal Preferred Stock are issued and
outstanding.  Except as contemplated by this Agreement and the conversion of the
Coronado Note, no shares of Universal Common Stock or Universal Preferred Stock
are reserved for issuance pursuant to any agreement, convertible securities,
options or warrants.   The record and beneficial owners of the 7,099,000 issued
and outstanding shares of Universal Common Stock as at September 16, 2009 are
set forth on Schedule 3.3 of this Agreement. All of the issued and outstanding
shares of Common Stock of Universal immediately prior to the consummation of the
transaction contemplated hereby are duly authorized, validly issued, fully paid
and non-assessable, have been issued in compliance with all applicable U.S.
federal and state securities laws and state corporate laws, and have been issued
free of preemptive rights of any security holder.  
 
 
8

--------------------------------------------------------------------------------

 
 
Universal is not a party to, and neither it nor either Universal Controlling
Stockholder has any knowledge of, any agreement restricting the transfer of any
shares of the capital stock of Universal.  The issuance of all of the shares of
Universal described in this Agreement have been, or will be, as applicable, in
compliance with U.S. federal and state securities laws and state corporate laws
and no stockholder of Universal has any right to rescind or bring any other
claim against Universal for failure to comply with the Securities Act, or state
securities laws.


3.4      Universal 2008 Balance Sheet; Assets and Liabilities.
 

 (a)  
The Form 10-K of Universal for the fiscal year ended April 30, 2009 includes the
audited balance sheet, statement of operations and statement of cash flows of
Universal as at April 30, 2009 and for the fiscal year then ended (the
“Universal 2008 Audited Financial Statements”).  The Forms 10-Q of Universal for
the quarters ended July 31, 2009, January 31, 2009 and October 31, 2008, include
the unaudited balance sheet, statement of operations and statement of cash flows
of Universal as at their respective dates and for the respective three, six and
nine months then ended (the “Universal Unaudited Financial Statements”).  Except
as set forth on the Universal Balance Sheet as at July 31, 2009 or otherwise
disclosed on Schedule 3.4, as at July 31, 2009 and for all periods subsequent
thereto, Universal has no other assets and has incurred no other liabilities,
debts or obligations, whether fixed, contingent or otherwise required to be set
forth on a balance sheet prepared in accordance with GAAP.  The books of account
and other financial records of Universal are in all respects complete and
correct in all material respects and are maintained in accordance with good
business and accounting practices.
 
(b) Universal has no operating assets or liabilities, and has not conducted any
trade or business activities whatsoever, other than as set forth on Schedule 3.4
annexed hereto.

            
3.5     No Material Adverse Changes.  Since July 31, 2009:
 

(a)
there has not been any material adverse changes in the financial position of
Universal except changes arising in the ordinary course of business, which
changes will in no event materially and adversely affect the financial position
of Universal, and will be consistent with the representations made by Universal
hereunder.
 
(b)
there has not been any damage, destruction or loss materially affecting the
assets, prospective business, operations or condition (financial or otherwise)
of Universal whether or not covered by insurance;
 
(c)
there has not been any declaration setting aside or payment of any dividend or
distribution with respect to any redemption or repurchase of Universal capital
stock;
 
(d)
there has not been any sale of an asset (other than in the ordinary course of
business) or any mortgage pledge by Universal of any properties or assets; or
 
(e)
there has not been adoption or modification of any pension, profit sharing,
retirement, stock bonus, stock option or similar plan or arrangement.
 
(f)
there has not been any loan or advance to any shareholder, officer, director,
employee, consultant, agent or other representative or made any other loan or
advance otherwise than in the ordinary course of business;
 
(g)
there has not been any increase in the annual level of compensation of any
executive employee of Universal;
 
(h)
except in the ordinary course of business, Universal has not entered into or
modified any contract, agreement or transaction; and
 
(i) Universal has not issued any equity securities or rights to acquire equity
securities.

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
3.6      Taxes.  Universal has timely filed all material tax, governmental
and/or related forms and reports (or extensions thereof) due or required to be
filed and has paid or made adequate provisions for all taxes or assessments
which have become due as of the Closing Date, and there are no deficiencies
outstanding.


3.7     Compliance with Laws.  Universal has complied with all federal, state,
county and local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to it or its business, which, if not
complied with, would materially and adversely affect the business of Universal
or the trading market for the Common Stock specifically, and Universal has
complied with provisions for registration under the Securities Act and all
applicable blue sky laws in connection with its public stock offering and there
are no outstanding, pending or threatened stop orders or other actions or
investigations relating thereto.


3.8     Actions and Proceedings.  Universal is not a party to any material
pending litigation or governmental proceedings or, to its knowledge or the
knowledge of either Universal Principal Stockholder, is any material pending
litigation or are governmental proceedings threatened against Universal.


3.9     Periodic Reports.  Universal has timely made all filings with the SEC
that it has been required to make under the Securities Act and the Exchange Act
(the “Public Reports”).  Each of the Public Reports has complied in all material
respects with the applicable provisions of the Securities Act, the Exchange Act,
and the Sarbanes/Oxley Act of 2002 (the “Sarbanes/Oxley Act”) and/or regulations
promulgated thereunder.  None of the Public Reports, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements made therein not
misleading.  There is no event, fact or circumstance that would cause any
certification signed by any officer of Universal in connection with any Public
Report pursuant to the Sarbanes/Oxley Act to be untrue, inaccurate or incorrect
in any respect.  There is no revocation order, suspension order, injunction or
other proceeding or law affecting the trading of Universal’s Common Stock.


3.10   Disclosure.  Universal and each of the Universal Principal Stockholders
have (and at the Closing they will have) disclosed in writing to Hlavsa all
events, conditions and facts materially affecting the business, financial
conditions or results of operation of Universal all of which have been set forth
herein.  Neither Universal nor either of the Universal Principal Stockholders
has now nor will have, at the Closing, withheld disclosure of any such events,
conditions, and facts which they have knowledge of or have reasonable grounds to
know may exist.


3.11   Access to Records.  Any corporate financial records, minute books, and
other documents and records that Universal has have been made available to
Hlavsa prior to the Closing hereof.


3.12   No Breach.  The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby will not:
 
 
10

--------------------------------------------------------------------------------

 
 

(a)
violate any provision of the Articles of Incorporation or By-Laws of Universal;
 
(b)
violate, conflict with or result in the breach of any of the terms of, result in
a material modification of, otherwise give any other contracting party the right
to terminate, or constitute (or with notice or lapse of time or both constitute)
a default under, any contract or other agreement to which Universal is a party
or by or to which it or any of its assets or properties may be bound or subject;
 
(c)
violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon,
Universal or upon the securities, properties or business to Universal; or
 
(d) violate any statute, law or regulation of any jurisdiction applicable to the
transactions contemplated herein.

 
3.14   Brokers or Finders.  No broker's or finder's fee will be payable by
Universal in connection with the transactions contemplated by this Agreement,
nor will any such fee be incurred as a result of any actions of Universal and/or
the Universal Principal Stockholders.


3.15   Notice of Conversion of Coronado Note. As of the date hereof, Universal
has issued shares of its Common Stock to the Coronado Noteholders pursuant to
the terms of the automatic conversion feature of the Coronado Note.


3.16    Authority to Execute and Perform Agreements.  Universal has the full
legal right and power and all authority and approval required to enter into,
execute and deliver this Agreement and to perform fully its obligations
hereunder.  This Agreement has been duly executed and delivered and is the valid
and binding obligation of Universal enforceable in accordance with its terms,
except as may be limited by bankruptcy, moratorium, insolvency or other similar
laws generally affecting the enforcement of creditors' rights.  The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby and the performance by Universal of this Agreement, in
accordance with its respective terms and conditions will not:
 

(a)
require the approval or consent of any governmental or regulatory body or the
approval or consent of any other person;
 
(b)
conflict with or result in any breach or violation of any of the terms and
conditions of, or constitute (or with any notice or lapse of time or both would
constitute) a default under, any order, judgment or decree applicable to
Universal, or any instrument, contract or other agreement to which Universal is
a party or by or to which Universal is bound or subject; or
 
(c) result in the creation of any lien or other encumbrance on the assets or
properties of Universal.

 
3.17    Full Disclosure.  No representation or warranty by Universal or either
of the Universal Principal Stockholders in this Agreement or in any document or
schedule to be delivered by them pursuant hereto, and no written statement,
certificate or instrument furnished or to be furnished by Universal or either of
the Universal Principal Stockholders pursuant hereto or in connection with the
negotiation, execution or performance of this Agreement contains or will contain
any untrue statement of a material fact or omits or will omit to state any fact
necessary to make any statement herein or therein not materially misleading or
necessary to complete and correct presentation of all material aspects of the
business of Universal.


 
11

--------------------------------------------------------------------------------

 
 
3.18    Subsidiaries and Equity Investments. Universal does not directly or
indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity.


3.19    Agreements.  Universal is not a party to or bound by any contracts,
including, but not limited to, any:
 

a.
employment, advisory or consulting contract;
 
b.
plan providing for employee benefits of any nature, including any severance
payments;
 
c.
lease with respect to any property or equipment;
 
d.
contract, agreement, understanding or commitment for any future expenditure;
 
e.
contract or commitment pursuant to which it has assumed, guaranteed, endorsed,
or otherwise become liable for any obligation of any other person, entity or
organization; or
 
f. agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of this Agreement, except as
provided herein.

 
3.20    Books, Financial Records and Internal Controls.  All the accounts,
books, registers, ledgers, Universal Board minutes and financial and other
records of whatsoever kind of Universal have been fully, properly and accurately
kept and completed; there are no material inaccuracies or discrepancies of any
kind contained or reflected therein; and they give and reflect a true and fair
view of the financial, contractual and legal position of Universal.  Universal
maintains a system of internal accounting controls sufficient, in the judgment
of Universal and the Universal Principal Stockholders, to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with U.S. GAAP and
to maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.


3.21    No Debt Obligations.  Upon the Closing Date, Universal will have no
debt, obligations or liabilities of any kind whatsoever other than with respect
to the transactions contemplated hereby.  Universal is not a guarantor of any
indebtedness of any other person, entity or corporation.


3.22    No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind currently existing, or anticipated by Universal to
arise, between Universal and any accountants and/or lawyers formerly or
currently engaged by Universal.  Universal is current with respect to fees owed
to its accountants and lawyers.


3.23    No Repayment Requirements.  There are no outstanding contractual
obligations (contingent or otherwise) of Universal to retire, repurchase, redeem
or otherwise acquire any outstanding shares of capital stock of, or other
ownership interests in, Universal or to provide funds to or make any investment
(in the form of a loan, capital contribution or otherwise) in any other person.


 
12

--------------------------------------------------------------------------------

 
 
 
3.24    Employees.
 

a.
Universal has no employees other than Lenny M. Roof and Judith Lee.
 
b. Universal does not have any officers or directors other than Lenny M. Roof
and Judith Lee. No director or officer of Universal is a party to, or is
otherwise bound by, any contract (including any confidentiality, non-competition
or proprietary rights agreement) with any other person that in any way adversely
affects or will materially affect (i) the performance of his/her duties as a
director or officer of Universal or (ii) the ability of Universal to conduct its
business.

 
3.25   Interested Party Transactions.  No officer, director or principal
stockholder of Universal or any affiliate or “associate” (as such term is
defined in Rule 405 as promulgated by the SEC under the Securities Act) of any
such person, has or has had, either directly or indirectly, (1) an interest in
any person which (a) furnishes or sells services or products which are furnished
or sold or are proposed to be furnished or sold by Universal, or (b) purchases
from or sells or furnishes to, or proposes to purchase from, sell to or furnish
Universal any goods or services; or (2) a beneficial interest in any contract or
agreement to which Universal is a party or by which it may be bound or affected.


3.26   Intellectual Property.  Universal does not own, use or license any
Intellectual Property in its activities as currently conducted.


3.27    No Undisclosed Events or Circumstances.  No event or circumstance has
occurred or exists with respect to Universal or its businesses, properties,
prospects, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by Universal but which
has not been so publicly announced or disclosed.  Universal has not provided to
Hlavsa, any material non-public information or other information which,
according to applicable law, rule or regulation, was required to have been
disclosed publicly by Universal but which has not been so disclosed, other than
with respect to the transactions contemplated by this Agreement.


3.28    Contributions and Payments.  Neither Universal, nor, to the knowledge of
Universal or the Universal Principal Stockholders, any of Universal’s employees,
officers, directors or agents, at any time during the last five years: (i) made
any unlawful contribution to any candidate for foreign office or failed to
disclose fully any contribution in violation of law, or (ii) made any payment to
any federal or state governmental officer or official, or other person charged
with similar public or quasi-public duties,  other than  payments  required
or  permitted  by the laws of the United States or any jurisdiction thereof.


SECTION 4.  CONDITIONS PRECEDENT


4.1      Conditions Precedent to the Obligations of Hlavsa.   All obligations of
Hlavsa under this Agreement are subject to the fulfillment, prior to or as of
the Closing Date, as indicated below, of each of the following conditions; any
one of which may be waived at Closing by the Hlavsa:
 
 
13

--------------------------------------------------------------------------------

 
 

(a)
The representations and warranties by or on behalf of Universal and the
Universal Principal Stockholders contained in this Agreement or in any
certificate or document delivered pursuant to the provisions hereof shall be
true in all material respects at and as of Closing Date as though such
representations and warranties were made at and as of such time.
 
(b)
Universal and the Universal Principal Stockholders shall have performed and
complied in all material respects, with all covenants, agreements, and
conditions set forth in, and shall have executed and delivered all documents
required by this Agreement to be performed or complied with or executed and
delivered by them prior to or at the Closing.
 
(c)
On the Closing Date, an executive officer of Universal shall have delivered to
Hlavsa a certificate, duly executed by such Person and certifying, that to the
best of such Person’s knowledge and belief, the representations and warranties
of Universal set forth in this Agreement are true and correct in all material
respects.
 
(d)
On or before the Closing, the transactions contemplated by the conversion of the
Coronado Note shall have been consummated and the shares of Universal issued to
the Coronado Noteholders.
 
(e)
At the Closing, all instruments and documents delivered to Hlavsa pursuant to
provisions hereof shall be reasonably satisfactory to legal counsel for Hlavsa.
 
(f) Universal shall have paid in full the Purchase Price for the Subject Units.

 
4.2     Conditions Precedent to the Obligations of Universal.  All obligations
of Universal under this Agreement are subject to the fulfillment, prior to or at
Closing, of each of the following conditions (anyone of which may be waived at
Closing by Universal):
 

(a)
The representations and warranties by Hlavsa contained in this Agreement or in
any certificate or document delivered pursuant to the provisions hereof shall be
true in all material respects at and as of the Closing as though such
representations and warranties were made at and as of such time;
(b)
Hlavsa shall have performed and complied with, in all material respects, with
all covenants, agreements, and conditions set forth in, and shall have executed
and delivered all documents required by this Agreement to be performed or
complied or executed and delivered by him prior to or at the Closing;
(c)
On the Closing Date, Hlavsa shall have delivered to Universal a certificate
certifying that to the best of his knowledge and belief, the representations and
warranties set forth by him in this Agreement are true and correct in all
material respects;
(e)
The Coronado Note shall have been converted into common stock of Universal
pursuant to the terms of the Coronado Note and notice provided to the Coronado
Noteholders; and
(f) Hlavsa shall have delivered to Universal good and marketable title to the
Subject Units in accordance with the provisions of this Agreement.

 
SECTION 5.  COVENANTS


5.1      Corporate Examinations and Investigations.  Prior to the Closing Date,
the parties acknowledge that they have been entitled, through their employees
and representatives, to make such investigation of the assets, properties,
business and operations, books, records and financial condition of the other as
they each may reasonably require.  No investigations, by a party hereto shall,
however, diminish or waive any of the representations, warranties, covenants or
agreements of the party under this Agreement.


 
14

--------------------------------------------------------------------------------

 
 
5.2      Further Assurances.  The parties shall execute such documents and other
papers and take such further actions as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated
hereby.  Each such party shall use its best efforts to fulfill or obtain the
fulfillment of the conditions to the Closing, including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Closing.


5.3      Confidentiality.  In the event the transactions contemplated by this
Agreement are not consummated, Hlavsa, Universal and the Universal Principal
Stockholders agree to keep confidential any information disclosed to each other
in connection therewith for a period of three (3) years from the date hereof;
provided, however, such obligation shall not apply to information which:
 
(i)
at the time of the disclosure was public knowledge;
 
(ii)
is required to be disclosed publicly pursuant to any applicable federal or state
securities laws;
 
(iii)
after the time of disclosure becomes public knowledge (except due to the action
of the receiving party);
 
(iv)
the receiving party had within its possession at the time of disclosure; or
 
(v) is ordered disclosed by a Court of proper jurisdiction.



5.4     Unit Certificates.  At the Closing, Hlavsa shall have delivered the
Subject Units Certificates duly endorsed in accordance with Section 1.1 hereof
so as to make Universal the sole owner thereof.  At such Closing, Universal
shall issue to Hlavsa the Purchase Price.


5.5      Expenses. It is understood and agreed that following the execution of
this Agreement, any and all expenses with respect to any filings, documentation
and related matters with respect to the consummation of the transactions
contemplated hereby shall be the sole responsibility of Hlavsa, and Universal
shall not be responsible for any such expenses or fees associated with such
filings; provided, however, that Universal shall fully cooperate and execute all
required documents as indicated.


5.6      Specific Performance.
 

(a) Each of the Parties hereto do hereby acknowledge and agree that, absent only
a material breach by the other Party or Parties of his or their representations
and warrants or the failure on the part of a Party to perform any of its
material covenants and agreements contained herein, if Hlavsa, on one hand, or
Universal and the Universal Principal Stockholders, on the other hand, shall
fail or refuse to fully and timely perform any of their covenants and agreements
contained herein (including those set forth this in Section 5) that would make
it impossible or impracticable to consummate by October 31, 2009 the
transactions contemplated hereby, then the non-breaching Party or Parties would
have no adequate remedy at law.  Accordingly, each of the Parties hereto do
hereby agree that, in addition to any other remedies available to it or them at
law or in equity, the non-breaching or non-defaulting Party or Parties or their
legal representative may seek and obtain from any federal or state court of
competent jurisdiction in New York, New York, specific performance of this
Agreement.

 
SECTION 6.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES


 
15

--------------------------------------------------------------------------------

 
 
Notwithstanding any right of either party to investigate the affairs of the
other party and its shareholders, each party has the right to rely fully upon
representations, warranties, covenants and agreements of the other party and its
shareholders contained in this Agreement or in any document delivered to one by
the other or any of their representatives, in connection with the transactions
contemplated by this Agreement.  All such representations, warranties, covenants
and agreements shall survive the execution and delivery hereof and the closing
hereunder for eighteen (18) months following the Closing.


SECTION 7. INDEMNIFICATION; DISPUTE RESOLUTION; NON-COMPETITION.


7.1      Indemnification by Hlavsa.
 

(a) 
From and after the Closing, Hlavsa shall indemnify and hold harmless Universal,
the Universal Principal Stockholders and their Affiliates, directors, officers
and employees (collectively, the “Universal Parties”) from and against any and
all direct Damages finally awarded arising out of, resulting from or in any way
related to:
 

  (i)
a breach by Hlavsa of his representations and warranties contained herein, or
 
  (ii) the failure to perform or satisfy, when due, any of the covenants and
agreements made by Hlavsa in this Agreement or in any other document or
certificate delivered by Hlavsa at the Closing pursuant hereto.      

(b)
Notwithstanding the foregoing, the indemnification obligations of Hlavsa under
Section 7.1(a) above shall (i) only arise if a claim for Damages shall be made
in writing by Universal to Hlavsa by December 31, 2009, (ii) only be applicable
to Damages incurred by Universal Parties in excess of $150,000 (the “Indemnity
Floor”), and (iii) not be applicable to Damages incurred by the Universal
Parties which shall be in excess of $5.0 million (the “Indemnity Cap”).
 
(c) In the event that any claim for Damages shall be asserted against any of
Universal Parties for which Hlavsa is liable to indemnify against pursuant to
this Section 7.1, Hlavsa shall have the sole right to conduct, at his expense,
the defense of any and all such claims with counsel of his choosing, and shall
have the sole right to effect any financial settlement of any such claims for
Damages; provided, however, that if any such settlement would result in any
injunction or restrictions on the Business or any other activities of any of
Universal Parties, or otherwise require any of Universal Parties to pay any
ongoing royalties or other payments to any Person, no such settlement may be
effected by Hlavsa without the prior written consent of the affected Universal
Party or Parties.

    
7.2     Indemnification by the Universal Parties.
 
From and after the Closing, the Universal Parties shall indemnify and hold
harmless Hlavsa and any Affiliates directors, officers and employees
(collectively, the “Hlavsa Parties”) from and against any and all direct Damages
finally awarded arising out of, resulting from or in any way related to:
 

(a)
a breach by the Universal Parties of their representations and warranties
contained herein, or
 
(b) the failure to perform or satisfy, when due, any of the covenants and
agreements made by the Universal Parties in this Agreement or in any other
document or certificate delivered by them at the Closing pursuant hereto

 
 
16

--------------------------------------------------------------------------------

 
 

(c) In the event that any claim for Damages shall be asserted against any of the
Hlavsa Parties for which the Universal Parties are liable to indemnify against
pursuant to this Section 7.2, the Universal Parties shall have the sole right to
conduct, at its or their expense, the defense of any and all such claims with
counsel of their choosing, and shall have the sole right to effect any financial
settlement of any such claims for Damages; provided, however, that if any such
settlement would result in any injunction or restrictions on the Hlavsa Parties,
or otherwise require any of the Hlavsa Parties to pay any ongoing royalties or
other payments to any Person, no such settlement may be effected by the
Universal Parties without the prior written consent of Hlavsa.

 
7.3     Resolution of Disputes. Except as otherwise provided in Section 5.6
above, any dispute arising under this Agreement which cannot be resolved among
the Parties shall be submitted to final and binding arbitration in accordance
with the then prevailing rules and regulations of the American Arbitration
Association (the “AAA”), located in New York, New York.  There shall be three
arbitrators, one selected by the claimant, one selected by the respondent and
the third arbitrator selected by the AAA.  The decision and award of the
arbitrators shall be final and binding upon all Parties and may be enforced in
any federal or state court of competent jurisdiction.   Service of process on
any one or more Parties in connection with any such arbitration may be made by
registered or certified mail, return receipt requested or by email or facsimile
transmission.


SECTION 8.  MISCELLANEOUS


8.1     Waivers.  The waiver of a breach of this Agreement or the failure of any
party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.


8.2     Amendment.  This Agreement may be amended or modified only by an
instrument of equal formality signed by the parties or the duly authorized
representatives of the respective parties.


8.3     Assignment.  This Agreement is not assignable except by operation of
law.


8.4      Notice.  Until otherwise specified in writing, the mailing addresses
and fax numbers of the parties of this Agreement shall be as follows:





To: Universal Holdings, inc.:

Universal Holdings, Inc.
P.O. Box 8851
Rocky Mount, North Carolina
Attn: Lanny M. Roof, President
By fax only to:
Fax: (919) 933-2730
with a copy to (which shall not constitute notice):


Anslow & Jaclin LLP
195 Route 9 South, Suite 204
Manalapan, NY 07726
Attn: Eric M. Stein, Esq.
Fax:  (732) 577-1188
Email:  estein@anslowlaw.com


 
17

--------------------------------------------------------------------------------

 
 
 
To: Hlavsa:


Michael Hlavsa
2161 SW 35th Avenue
Fort Lauderdale, Florida 33312


with a copy to (which shall not constitute notice):


Anslow & Jaclin LLP
195 Route 9 South, Suite 204
Manalapan, NY 07726
Attn: Eric M. Stein, Esq.
Fax:  (732) 577-1188
Email:  estein@anslowlaw.com


Any notice or statement given under this Agreement shall be deemed to have been
given if sent by registered mail addressed to the other party at the address
indicated above or at such other address which shall have been furnished in
writing to the addressor.


8.5      Governing Law.  This Agreement shall be construed, and the legal
relations between the parties determined, in accordance with the laws of the
State of New York, thereby precluding any choice of law rules which may direct
the application of the laws of any other jurisdiction.


8.6      Publicity.  No publicity release or announcement concerning this
Agreement or the transactions contemplated hereby shall be issued by either
party hereto at any time from the signing hereof without advance approval in
writing of the form and substance by the other party.


8.7     Entire Agreement.  This Agreement (including the Schedules to be
attached hereto) and the collateral agreements executed in connection with the
consummation of the transactions contemplated herein contain the entire
agreement among the parties with respect to the transactions contemplated
hereby, and supersedes all prior agreements, written or oral, with respect
hereof.


8.8      Headings.  The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.


8.9      Severability of Provisions.  The invalidity or unenforceability of any
term, phrase, clause, paragraph, restriction, covenant, agreement or provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.


8.10   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.


8.11   Binding Effect.  This Agreement shall be binding upon the parties hereto
and inure to the benefit of the parties, their respective heirs, administrators,
executors,
successors and assigns.


8.12    Press Releases.  The parties will mutually agree as to the wording and
timing of any informational releases concerning this transaction prior to and
through Closing.


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 


 
18

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE TO CORONADO UNIT PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 
 

ATTEST:  
Universal Holdings, Inc.
(a Nevada corporation)

 
 
____________________________________                                         
By:  /s/  Lanny M. Roof               
Secretary                                                                                                                   
Lanny M. Roof, President
 
 
ATTEST:                                                                                                                
MIHAEL HLAVSA                                                                                      
 
_______________________________________                                    By:  
/s/  Michael Hlavsa                                       
Secretary                                                                                                                   
Michael Hlavsa
                                        




UNIVERSAL PRINCIPAL STOCKHOLDERS
 
/s/  Lanny M. Roof                     
Lanny M. Roof

 

 
/s/  Judith Lee                        
Judith Lee
 
 
 
 
 19

--------------------------------------------------------------------------------


 